                 Case 1:20-cv-00510-LPS Document 16-3 Filed 08/03/20 Page 1 of 5 PageID #: 4375




                                                            Exhibit 3
                                   Response to Defendants’ Exhibit L Chart Exhibit D
                 9,705,765                              8,209,705 (cancelled)                        8,566,843 (cancelled)
[1.2] identifying information associated     [20.2] logic for allowing receipt of          [51.2] identifying information associated
with a message received utilizing a          information associated with a message,        with a message received utilizing a first
Controller Area Network protocol             utilizing a first network protocol            network protocol associated with a first
associated with a Controller Area            associated with a first network;              network;
Network;
                                             See claim elements [20.8] and [20.9],         See claim elements [51.9] an [51.10],
                                             infra, specifying a CAN network.              infra, specifying a CAN network


                                             Stragent Response:                            Stragent Response:

                                             The ‘705 patent, claim 20, elements 20.8      The ‘843 patent, claim 51, elements 51.9
                                             and 20.9, do not explicitly require a CAN     and 51.10, do not explicitly require a
                                             network as recited in the ‘036 patent,        CAN network as recited in the ‘036
                                             claim 1. Rather, elements 20.8 and 20.9       patent, claim 1. Rather, elements 51.9 and
                                             merely indicate that the network could be     51.10 merely indicate that the network
                                             one of three types of networks, including     could be one of three types of networks,
                                             a CAN, FlexRay, or LIN network. The           including a CAN, FlexRay, or LIN
                                             specific requirement for a CAN network        network. The specific requirement for a
                                             creates a narrower claim than those in the    CAN network creates a narrower claim
                                             IPR proceedings, and thus the ’765 patent     than those in the IPR proceedings, and
                                             claim 1 represents a patentably distinct      thus the ’765 patent claim 1 represents a
                                             claim.                                        patentably distinct claim.


[1.8] sharing the information in less than   [20.7] logic for causing the information to   [51.8] wherein the apparatus is operable
one second utilizing a Flexray network       be shared by:                                 such that the information is capable of
protocol associated with a Flexray                                                         being shared in real-time utilizing a
network, wherein the automotive                                                            second network protocol associated with a



                                                                 1
                Case 1:20-cv-00510-LPS Document 16-3 Filed 08/03/20 Page 2 of 5 PageID #: 4376




                 9,705,765                       8,209,705 (cancelled)                      8,566,843 (cancelled)
electronic control unit remains in    in real-time, sharing the information       second network, and the control unit
hardwired communication with the      utilizing at least one message format       includes:
Controller Area Network and the       corresponding to a second network
Flexray network and includes:         protocol associated with a second network   See claim elements [51.9] and [51.10],
                                      which is different from the first network   infra, specifying CAN and Flexray
                                      protocol;                                   networks.

                                      See claim elements [20.8] and [20.9],
                                      infra, specifying CAN and Flexray           Stragent Response:
                                      networks.
                                                                                 Like the ‘705 patent, the ‘843 patent,
                                                                                 claim 51, merely requires any two
                                      Stragent Response:                         different networks. The ‘765 patent,
                                                                                 claim 1, now specifically requires a
                                      The ‘705 patent, claim 20, merely requires network with both Flexray and CAN
                                      any two different networks. The ‘765       networks in communication with each
                                      patent, claim 1, now specifically requires other. None of the final written decisions
                                      a network with both Flexray and CAN        for the ‘843 patent discussed systems
                                      networks in communication with each        requiring these two specific networks.
                                      other. None of the final written decisions Rather, while they described CAN, the
                                      for the ‘705 patent discussed systems      second network was a non-FlexRay
                                      requiring these two specific networks.     network: Ethernet, FireWire, MOST, etc.
                                      Rather, while they described CAN, the      The requirements for the presence of two
                                      second network was a non-FlexRay           specific networks creates a narrower claim
                                      network: Ethernet, FireWire, MOST, etc. than those in the IPR proceedings, and
                                      The requirements for the presence of two thus the ’765 patent claim 1 represents a
                                      specific networks creates a narrower claim patentably distinct claim.
                                      than those in the IPR proceedings, and
                                      thus the ’765 patent claim 1 represents a
                                      patentably distinct claim.




                                                          2
                  Case 1:20-cv-00510-LPS Document 16-3 Filed 08/03/20 Page 3 of 5 PageID #: 4377




                   9,705,765                                8,209,705 (cancelled)                           8,566,843 (cancelled)
[1.9] a first interface for interfacing with    [20.8] a first interface portion for            [51.9] a first interface for interfacing with
the Controller Area Network, the first          interfacing with the first network, the first   the first network, the first interface
interface including a first interface-related   interface portion including a first             including a first interface-related first
data link layer component for using             interface-related first layer part for          component for receiving first data units
Controller Area Network-related data            receiving first interface-related first layer   and a first interface-related second
link layer header bits and a first              messages and a first inter face-related         component, the control unit being
interface-related network layer                 second layer part, the first interface-         operable such that the first data units are
component for using Controller Area             related first layer messages being              processed after which processed first data
Network-related network layer header            processed after which first interface-          units are provided, where the first network
bits; and                                       related second layer messages are               is at least one of a Controller Area
                                                provided, where the first network is at         Network type, a Flexray network type, or
                                                least one of a Controller Area Network, a       a Local Interconnect Network type; and
                                                Flexray network, or a Local Interconnect
                                                Network; and
                                                                                                Stragent Response:

                                                Stragent Response:                              The ‘765 claims have been narrowed by
                                                                                                requiring specifically a CAN “data link
                                                The ‘765 claims have been narrowed by           layer component” utilizing “data link
                                                requiring specifically a CAN “data link         layer header bits” and a “network layer
                                                layer component” utilizing “data link           component” utilizing “network layer
                                                layer header bits” and a “network layer         header bits.” As these limitations are not
                                                component” utilizing “network layer             present in the ‘843 claims, nothing in the
                                                header bits.” As these limitations are not      IPR proceedings and final written
                                                present in the ‘705 claims, nothing in the      decisions for the ‘843 discussed them.
                                                IPR proceedings and final written               Rather, the petitions and decisions related
                                                decisions for the ‘705 discussed them.          to the “first layer part” and “second layer
                                                Rather, the petitions and decisions related     part” focus on the physical locations of
                                                to the “first layer part” and “second layer     the hardware or software interface in the
                                                part” focus on the physical locations of        prior art systems, rather than the bit
                                                the hardware or software interface in the       configuration of messages being used at
                                                prior art systems, rather than the bit          each interface. The requirement for the




                                                                      3
                 Case 1:20-cv-00510-LPS Document 16-3 Filed 08/03/20 Page 4 of 5 PageID #: 4378




                9,705,765                              8,209,705 (cancelled)                           8,566,843 (cancelled)
                                            configuration of messages being used at         presence of these specific additional
                                            each interface. The requirement for the         components create a narrower claim than
                                            presence of these specific additional           those in the IPR proceedings, and thus the
                                            components create a narrower claim than         ‘765 patent claim 1 represents a
                                            those in the IPR proceedings, and thus the      patentably distinct claim.
                                            ‘765 patent claim 1 represents a
                                            patentably distinct claim.

[1.10] a second interface for interfacing   [20.9] a second interface portion for           [51.10] a second interface for interfacing
with the Flexray network, the second        interfacing with the second network, the        with the second network, the second
interface including a second interface-     second interface portion including a            interface including a second interface-
related data link layer component for       second interface-related first layer part for   related first component for receiving
using Flexray network-related data link     receiving second interface-related first        second data units and a second interface-
layer header bits and a second interface-   layer messages and a second interface-          related second component, the control unit
related network layer component for         related second layer part, the second           being operable such that the second data
using Flexray network-related network       interface-related first layer messages          units are processed after which processed
layer header bits.                          being processed after which second              second data units are provided, where the
                                            interface-related second layer messages         second network is at least one of the
                                            are provided, where the second network is       Controller Area Network type, the Flexray
                                            different from the first network and is at      network type, or the Local Interconnect
                                            least one of the Controller Area Network,       Network type.
                                            the Flexray network, or the Local
                                            Interconnect Network.
                                                                                            Stragent Response:

                                            Stragent Response:                          The ‘765 claims have been narrowed by
                                                                                        requiring specifically a FlexRay “data link
                                            The ‘765 claims have been narrowed by       layer component” utilizing “data link
                                            requiring specifically a FlexRay “data link layer header bits” and a “network layer
                                            layer component” utilizing “data link       component” utilizing “network layer
                                            layer header bits” and a “network layer     header bits.” As these limitations are not
                                            component” utilizing “network layer         present in the ‘843 claims, nothing in the




                                                                 4
Case 1:20-cv-00510-LPS Document 16-3 Filed 08/03/20 Page 5 of 5 PageID #: 4379




9,705,765                         8,209,705 (cancelled)                         8,566,843 (cancelled)
                      header bits.” As these limitations are not    IPR proceedings and final written
                      present in the ‘705 claims, nothing in the    decisions for the ‘843 discussed them.
                      IPR proceedings and final written             Rather, the petitions and decisions related
                      decisions for the ‘705 discussed them.        to the “first layer part” and “second layer
                      Rather, the petitions and decisions related   part” focus on the physical locations of
                      to the “first layer part” and “second layer   the hardware or software interface in the
                      part” focus on the physical locations of      prior art systems, rather than the bit
                      the hardware or software interface in the     configuration of messages being used at
                      prior art systems, rather than the bit        each interface. The requirement for the
                      configuration of messages being used at       presence of these specific additional
                      each interface. The requirement for the       components create a narrower claim than
                      presence of these specific additional         those in the IPR proceedings, and thus the
                      components create a narrower claim than       ‘765 patent claim 1 represents a
                      those in the IPR proceedings, and thus the    patentably distinct claim.
                      ‘765 patent claim 1 represents a
                      patentably distinct claim.




                                          5
